Citation Nr: 1518066	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 20 percent for right upper extremity dysthesia with cubital tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for right status post bunionectomy (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral knee disability, granted service connection for residuals of right cubital tunnel syndrome and assigned a 0 percent rating, effective January 1, 2008, and granted service connection for a right foot disability and assigned a 0 percent rating, effective January 1, 2008.  In June 2012, the RO awarded service connection for right upper extremity dysthesia and assigned a 20 percent rating, effective January 1, 2008.  A September 2012 rating decision continued a 20 percent rating for right upper extremity dysthesia.  In November 2014, the RO continued a 20 percent rating for right upper extremity dysthesia with cubital tunnel syndrome, noting that the RO mistakenly previously established separate evaluations for cubital tunnel syndrome and dysthesia, which is not permitted because such would be classified as pyramiding.  A November 2014 rating decision also increased the Veteran's rating for a right foot disability to 10 percent, effective January 1, 2008.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


REMAND

The Veteran contends that he has a bilateral knee disability due to service.  On July 2012 VA examination, diagnostic imaging showed arthritis in both knees.  The examiner opined that such was less likely than not due to his service.  The examiner stated that the Veteran describes patellofemoral symptoms without significant arthritic changes and that while his parachute jumping could definitely contribute to added stresses on his knees, he does not demonstrate significant pathology on imaging.  The Board finds that this opinion is inadequate for rating purposes.  First,  the Board notes that service personnel records show that the Veteran was awarded a Combat Action Ribbon (and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)), and his service treatment records shows a report of knee trouble on separation report of medical history.  The examiner's rationale does not discuss this evidence of knee complaints in service, and does not appear to take into account that the Veteran served in combat.  Second, the examiner's opinion is unclear in that it seems to suggest that service (parachute jumping) may have caused problems with the Veteran's knees, but then also indicates that there is no significant pathology on imaging which is why he found the Veteran's knee arthritis to be unrelated to service.  Finally, the examiner was requested to provide an opinion as to whether the Veteran's knee arthritis was secondary to his service-connected lumbar spine and/or cervical spine arthritis.  This opinion was not provided.  Accordingly, corrective action is needed.

Regarding the Veteran's claim for an increased rating for his right upper extremity dysthesia with cubital tunnel syndrome, the Board notes that the Veteran's shoulder/arm was last evaluated by VA in July 2012.  However, it does not appear that the Veteran has been afforded a peripheral nerves examination.  In order to evaluate the neurological aspects of this disability, the Board finds that a peripheral nerves examination to assess the current severity of his dysthesia with cubital tunnel syndrome is necessary.

With regard to the Veteran's claim for an increased rating for his right foot disability, he was last evaluated by VA to assess this disability in August 2008.  In light of the intervening period, the Board finds that to effectively determine the current severity of this disability, a contemporaneous examination is necessary.

Finally, the Board notes that there may be outstanding treatment records.  As such may be pertinent to the Veteran's claims on appeal, efforts should be made to obtain them. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding VA or private treatment records, since April 2011, related to the Veteran's disabilities on appeal.

2.  After completion of directive #1, arrange for the Veteran to be scheduled for an examination to determine the nature and likely etiology of any knee disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each knee disability entity diagnosed throughout the pendency of this appeal.

(b)  As to any knee disability entity diagnosed (to specifically include arthritis), please indicate whether it is at least as likely as not (a 50% or greater probability) that such was due to the Veteran's service, to include due to trauma from parachute jumping therein?

The examiner is advised that the Veteran served in combat.  The examiner should specifically address the notation of knee pain noted on October 2007 separation report of medical history.  The examiner should also address the opinion provided on July 2012 VA examination, which seems to suggest that the Veteran's knee pathology could be due to parachute jumping.

(c)  If the examiner finds that the Veteran's bilateral knee disability is not attributable to service, the examiner should then provide an opinion as to whether his knee disability is caused or aggravated by his service-connected lumbar spine arthritis and/or cervical spine degenerative arthritis.

The examiner must explain the rationale for all opinions.

3.  After completion of directive #1, schedule the Veteran for a peripheral nerves examination to determine the current severity of his service-connected right upper extremity dysthesia with cubital tunnel syndrome.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination. 

The examiner should specifically discuss whether the Veteran's right upper extremity dysthesia with cubital tunnel syndrome is manifested by mild, moderate, or severe incomplete paralysis, or whether he has complete paralysis.

The examiner must explain the rationale for any opinion.

4.  After completion of directive #1, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right status post bunionectomy.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination. 

5.  After completion of directives # 1-4, and any other development deemed necessary, review the record and readjudicate the claims.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




